Title: To John Adams from James Sullivan, 19 October 1798
From: Sullivan, James
To: Adams, John



Sir
Providence 19th October 1798

The Commissioners have agreed that the Scoodiac is the St Croix truly intended in the Treaty of peace. I am of opinion that Benson will accompany Barclay to a Pond near the Penobscott as the source of the river. Whether the Declaration of two Commissioners only is binding, is a question in which I can hereafter have no concern. But at present I am involved in it. The Commissioners are by the treaty to liquidate and determine the expenses to be Come equally by the two nations. Perhaps only two will sign it—or perhaps two only will sign the Declaration as to the boundary and three that as to the expence—
The Secretary of State in his letter to Judge Howell of the 2d of August 1796 says that the President was absent that he had consulted the heads of the departments upon the question proposed by him, whether the final award of two of the Commissioners will be binding, “with respect to the operation of the decision of the Commissioners, if you proceed to examine and decide the question we are unanimously of opinion, contrary to that of the Attorney General, that the determination of any two of the three Commissioners all being present met on the business will be binding on both parties” he then gives the reasons on which they found that opinion, but these are too long to be copied before General Lincoln who carries this must be on his way. They Amount to this, that the possibility of one Commissioners dissenting must have induced the appointment of three, and that it therefore was the intention of the two nations that the award of a majority should bind them.
The Commissioners are to liquidate and determine the expenses. Though two only shall sign the ultimate declaration as to the boundary, yet perhaps all may sign the order of payments, or perhaps two only will sign either. Shall I consider the before mentioned opinion as good authority for paying the united states quota of the expense if two Commissioners only shall sign the award of boundary, or if two shall sign that, and all, the order for payments, am I to pay? Or if only two shall sign each am I to pay? My son has orders to wait on you with this, if you do not coincide with the heads of the departments in the above opinion, he will forward your orders by an express on Sunday but if you do agree, with them it will be unnecessary to send an answer and I shall proceed on their authority
I have the honor to be / with sentiments of the highest respect / your most humble sert

Ja SullivanThe necessity under all circumstances will apologize for my writing immediately to you
